Citation Nr: 1747383	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission 
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran performed active duty for training from January 6, 1967 to March 31, 1967, with Army National Guard service from July 1965 to January 1967. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified at a hearing before the undersigned in November 2011.  A transcript of this hearing has been included in the electronic file.
 
The record before the Board consists of Virtual VA and the Veterans Benefits Management System (VBMS) files.  Future consideration of this appellant's case should include consideration of these electronic records.
 
 
FINDINGS OF FACT
 
1.  In a September 1999 rating decision VA found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.  
 
2.  The Veteran was notified of the September 1999 decision, but did not perfect a timely appeal.  
 
3.  Evidence received since the September 1999 decision is new and material, as it was not previously submitted and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss.
 
4.  There is clear and unmistakable evidence that a hearing loss existed prior to service
 
5.  The Veteran's March 1967 hearing examination during active duty for training showed dramatically reduced hearing.
 
6.  The Veteran was exposed to acoustic trauma during his military service. 
 
7.  The Veterans pre-existing hearing loss was aggravated in service
 
 
CONCLUSION OF LAW
 
1.  A September 1999 rating decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).  
 
2.  New and material evidence has been received since the September 1999 rating decision and the issue of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
 
3.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
II. Laws and regulations 
 
New and Material Evidence
 
A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If a prior rating or Board decision is final the Board must first consider whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
 
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  
 
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).
 
Service connection 
 
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
 
The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014). 
 
The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 
 
The Court has held that 38 U.S.C.A. § 101 (24), in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  Service on active duty alone is sufficient to meet the statutory definition of veteran.  Notably, however, service on active duty for training (or inactive duty training), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).
 
Active duty for training includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32, United States Code, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c) (2016).  Inactive duty training includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of Title 32, United States Code, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).
 
Presumptive periods do not apply to active duty for training or inactive duty training .  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. § 1111 (presumption of soundness), 38 C.F.R. § 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of active duty for training or inactive duty training are generally not appropriate.
 
"Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 - "a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  Donnellan.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  Id.  Although an active duty for training claimant does not need to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and their active duty for training .  Id. 
 
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
 
Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.102, 4.3.
 
Analysis
 
The Veteran contends that he incurred a bilateral hearing loss as a result of being exposed to loud noise while serving in the National Guard. 
 
The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are credible as they are consistent and they are confirmed by the circumstances of his service.  Service records indicate that the Veteran was training for duty in the armor corps, indicating that he was exposed to noise from weapons fire.  Further, the Veteran was participating in basic training while on active duty for training when his injury is said to have occurred. For these reasons, an in-service injury in the form of an acoustic trauma to both ears is established.
 
The Board finds that there is competent evidence that establishes that the Veteran currently has bilateral hearing loss.  He has been provided hearing tests, with the most recent examination conducted in September 2010.  This examination revealed severe bilateral hearing loss.  Accordingly, the Board finds that a threshold element for service connection, a current disability, has been established. 
 
As noted above, there is competent evidence of in-service noise exposure.  Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service or is related to service.  For a period of active duty for training there must be competent evidence that the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and for a period of inactive duty training  there must be competent evidence that the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a), (d).
 
To satisfy this requirement, the Board notes the Veteran's initial entry hearing test.  This examination showed a whisper test of 15/15 in both ears and no problems with hearing. Significantly, however, a medical board concluded that the appellant's hearing loss existed prior to service noting that the claimant suffered from a degeneration of the acoustic nerve.  Three physicians unanimously concluded that this disorder existed prior to service. Still pre-discharge hearing exams, registered readings characterized as deafness in both ears, indicating a shift in hearing while on active duty for training.  While the Veteran had a hearing loss prior to service, he clearly demonstrated worsening during active duty for training service.
 
In January 2010, Dr. James Singleton, a private audiologist, and in September 2010 and a VA audiologist opined in September 2000 opined that it was at least as likely as not that the Veteran's hearing loss was related to in-service noise exposure while in the military. 
 
While the findings of the 1967 Medical Board, along with the statement from a family physician, demonstrate that the Veteran's hearing loss preexisted service, the level of hearing loss, as demonstrated by his entrance exam, was minimal. 
 
A review of the totality of the evidence shows that the Veteran's hearing tests in service demonstrate a distinct worsening of his bilateral hearing loss.  There is no evidence that this was the normal course of his pre-existing hearing loss.  There are lay statements that suggesting that the appellant's hearing worsened significantly inservice, and two audiologists have linked the Veteran's active service to his hearing loss. 
 
Resolving reasonable doubt in favor of the Veteran, the Board finds that a bilateral hearing loss was aggravated inservice.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107 (b); Gilbert, 1 Vet. App. At 53-56.
 
 
ORDER
 
New and material evidence was received and the issue of entitlement to service connection for a bilateral hearing loss is reopened.
 
Entitlement to service connection for a bilateral hearing loss, on a theory of inservice aggravation, is granted.
the statements of two physicians that the Veteran's active service contributed to his hearing loss. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is the result of in-service aggravation of pre-existing hearing loss.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107 (b); Gilbert, 1 Vet. App. At 53-56.


ORDER

New and material evidence was received and the issue of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for a bilateral hearing loss on grounds of inservice aggravation is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


